Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit PCT/JP2016/081526, filed in Japan on 10/25/2016, and continuation application 15/773,239 filed in USA on 5/3/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 4, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Titus et al (U.S. Patent Pub. No. 2010/006802, hereafter referred to as Titus) in view of Paul et al (NPL “Human detection in surveillance videos and its application – a review”, EURASIP Journal on Advances in Signal Processing 2013, 2013:176).

Regarding Claim 1, Titus teaches a data processing apparatus, comprising: at least one memory configured to store one or more instructions (paragraph 42, Titus teaches a computer and a memory); and at least one processor configured to execute the one or more instructions (paragraph 40, Titus teaches computer) to: analyze data to be analyzed (paragraph 73, Titus teaches video surveillance system.) and extract a subject whose appearance frequency in the data to be analyzed satisfies a predetermined condition among subjects detected in the data to be analyzed (paragraph 74, paragraph 127, Titus teaches that video surveillance system can set rules in which when a person is standing in an area for more than 15 minutes the system will send an alert regarding.); and output information regarding the extracted subject (paragraph 149, paragraph 150, Titus teaches using an alert system when processing the images, paragraph 171.).
Titus does not explicitly disclose wherein the appearance frequency is the number of times each of the subjects appears in the data to be analyzed, or appearance rate of each of the subjects in the data to be analyzed.
Paul is in the same field of art of object detection via video image surveillance. Further, Paul teaches wherein the appearance frequency is the number of times each of the subjects appears in the data to be analyzed, or appearance rate of each of the subjects in the data to be analyzed (¶ 1.4 Applications, ¶ 1.3.3. PETS datasets, Paul teaches PETS data teaches indoor individual identification and person counting in the video images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Titus by incorporating the tracking and counting of individuals that is taught by Paul, to make the invention that captures surveillance video and then performs classification of the object and then counting the individual in the video system; thus, one of ordinary skilled in the art would be motivated to combine the references since detecting humans being accurately in a surveillance video is one of the major topics of vision research due to its wide range of application, and it’s challenging to process the image obtained from a surveillance video as it has low resolution (2. Conclusion, Paul).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Titus in view of Paul discloses analyze the data to be analyzed in units of time windows, each time window having a predetermined time width, determine whether each of the subjects appears in each of a plurality of the time windows (¶1.4 Application, Paul teaches people counting), and calculate the appearance frequency based on the number of time windows in which each of the subjects appears (¶1.4 Application, ¶1.4.3 Person Detection in dense crowds and people counting).

In regards to Claim 3, Titus in view of Paul discloses wherein the processor is further configured to execute the one or more instructions to: analyze moving image data to be analyzed and extract a person whose appearance frequency in the moving image data to be analyzed satisfies a predetermined condition among persons detected in the moving image data to be analyzed (¶ 1.4 Applications, ¶ 1.3.3. PETS datasets, Paul teaches PETS data teaches indoor individual identification and person counting in the video images.), and output information regarding the extracted person.


In regards to Claim 4, Titus in view of Paul discloses wherein the moving image data to be analyzed comprises a plurality of pieces of child data captured at a plurality places different from each other (¶1.3.4, INRIA XMAS multview dataset, Paul), and wherein the processor is further configured to execute the one or more instructions to determine whether or not each person detected in the moving image data to be analyzed appears in each of the plurality of pieces of child data (¶1.4.3 Person detection in dense crowds and people counting, ¶1.4.4, Person tracking and identification, Paul teaches tracking surveillance system and then tracking individuals and then counting them via indexing), and calculates an appearance frequency for each detected person based on a result of the determination (¶1.4.3 Person detection in dense crowds and people counting, ¶1.4.4, Person tracking and identification, Paul teaches tracking surveillance system and then tracking individuals).

Regarding Claim 18, Titus teaches a data processing method executed by a computer, the method comprising: analyzing data to be analyzed (paragraph 73, Titus teaches video surveillance system.) and extracting a subject whose appearance frequency in the data to be analyzed satisfies a predetermined condition among subjects detected in the data to be analyzed (paragraph 74, paragraph 127, Titus teaches that video surveillance system can set rules in which when a person is standing in an area for more than 15 minutes the system will send an alert regarding.); and outputting information regarding the extracted subject (paragraph 149, paragraph 150, Titus teaches using an alert system when processing the images, paragraph 171.).
Titus does not explicitly disclose wherein the appearance frequency is the number of times each of the subjects appears in the data to be analyzed, or appearance rate of each of the subjects in the data to be analyzed.
Paul is in the same field of art of object detection via video image surveillance. Further, Paul teaches wherein the appearance frequency is the number of times each of the subjects appears in the data to be analyzed, or appearance rate of each of the subjects in the data to be analyzed (¶ 1.4 Applications, ¶ 1.3.3. PETS datasets, Paul teaches PETS data teaches indoor individual identification and person counting in the video images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Titus by incorporating the tracking and counting of individuals that is taught by Paul, to make the invention that captures surveillance video and then performs classification of the object and then counting the individual in the video system; thus, one of ordinary skilled in the art would be motivated to combine the references since detecting humans being accurately in a surveillance video is one of the major topics of vision research due to its wide range of application, and it’s challenging to process the image obtained from a surveillance video as it has low resolution (2. Conclusion, Paul).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 19, Titus teaches a non-transitory storage medium storing a program causing a computer to: analyze data to be analyzed (paragraph 73, Titus teaches video surveillance system.) and extract a subject whose appearance frequency in the data to be analyzed satisfies a predetermined condition among subjects detected in the data to be analyzed (paragraph 74, paragraph 127, Titus teaches that video surveillance system can set rules in which when a person is standing in an area for more than 15 minutes the system will send an alert regarding.); and  output information regarding the extracted subject (paragraph 149, paragraph 150, Titus teaches using an alert system when processing the images, paragraph 171.).
Titus does not explicitly disclose wherein the appearance frequency is the number of times each of the subjects appears in the data to be analyzed, or appearance rate of each of the subjects in the data to be analyzed.
Paul is in the same field of art of object detection via video image surveillance. Further, Paul teaches wherein the appearance frequency is the number of times each of the subjects appears in the data to be analyzed, or appearance rate of each of the subjects in the data to be analyzed (¶ 1.4 Applications, ¶ 1.3.3. PETS datasets, Paul teaches PETS data teaches indoor individual identification and person counting in the video images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Titus by incorporating the tracking and counting of individuals that is taught by Paul, to make the invention that captures surveillance video and then performs classification of the object and then counting the individual in the video system; thus, one of ordinary skilled in the art would be motivated to combine the references since detecting humans being accurately in a surveillance video is one of the major topics of vision research due to its wide range of application, and it’s challenging to process the image obtained from a surveillance video as it has low resolution (2. Conclusion, Paul).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Titus et al (U.S. Patent Pub. No. 2010/006802, hereafter referred to as Titus) in view of Paul et al (NPL “Human detection in surveillance videos and its application – a review”, EURASIP Journal on Advances in Signal Processing 2013, 2013:176) in view of Lopota et al (U.S. Patent Pub. No. 2010/0201820, hereafter referred to as Lopota).

Regarding Claim 9, Titus in view of Paul teaches surveillance system that detects faces and analyzes the movement of the detected objects.
Titus in view of Paul does not explicitly disclose wherein the processor is further configured to execute the one or more instructions to extract a person whose appearance frequency is equal to or higher than a predetermined level.
Lopota is in the same field of art of image processing and detection of people. Further, Lopota teaches wherein the processor is further configured to execute the one or more instructions to extract a person whose appearance frequency is equal to or higher than a predetermined level (paragraph 123, Lopota teaches determining if a person is the predetermine area for a long and comparing it to a threshold value.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Titus by incorporating the threshold comparison of tracked object that is taught by Lopota, to make a surveillance system that tracks object in the video images and then determines counts the individuals to determines if they have passed a threshold level; thus, one of ordinary skilled in the art would be motivated to combine the references since the drawback is that when an object (or its position), which is brought into the field of view and left behind, is erroneously detected, the updating of a background model in an appropriate pixel is completely stopped and as a result a static object cannot be automatically integrated into the background (paragraph 9, Lopota).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Claims 10, 11, 12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Titus et al (U.S. Patent Pub. No. 2010/006802, hereafter referred to as Titus) in view of Paul et al (NPL “Human detection in surveillance videos and its application – a review”, EURASIP Journal on Advances in Signal Processing 2013, 2013:176) in view of Uchikoshi et al (U.S. Patent Pub. No. 2013/0329059, hereafter referred to as Uchikoshi).

Regarding Claim 10, Titus in view of Paul teaches surveillance system that detects faces and analyzes the movement of the detected objects.
Titus in view of Paul does not explicitly disclose wherein the processor is further configured to execute the one or more instructions to output an image of the person acquired from the moving image data to be analyzed as information regarding the extracted person.
Uckikoshi is in the same field of art of object tracking. Further, Uckikoshi teaches wherein the processor is further configured to execute the one or more instructions to output an image of the person acquired from the moving image data to be analyzed as information regarding the extracted person (Figure 5, Uckikoshi teaches GUI system that searches for a person and displays all the camera images of the person, paragraph 112-paragraph 115.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Titus in view of Paul by incorporating the output information that is taught by Uckiskoshi, to make a surveillance system that tracks object through video images and then displays the all results of the tracked objects to easier find the location of the object, thus, one of ordinary skilled in the art would be motivated to combine the references since a heavier load than ever is imposed on a user responsible for operating the monitoring system for simultaneously monitoring the images captured at the multiple locations (paragraph 3, Uckiskoshi).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 11, Titus in view of Paul in view of Uckiskoshi discloses wherein the processor is further configured to execute the one or more instructions to display a list of a plurality of images of the person acquired from a plurality of frames different from each other as information regarding the extracted person (paragraph 84, paragraph 85, paragraph 86, Uchikoshi).

In regards to Claim 12, Titus in view of Paul in view of Uckiskoshi discloses wherein the processor is further configured to execute the one or more instructions to output an appearance frequency in the moving image data to be analyzed as information regarding the extracted person (paragraph 84, paragraph 85, paragraph 86, Uchikoshi).

In regards to Claim 13, Titus in view of Paul in view of Uckiskoshi discloses wherein the processor is further configured to execute the one or more instructions to display information regarding each of a plurality of extracted persons as a list in descending order of appearance frequency (paragraph 84, paragraph 85, paragraph 86, paragraph 92,  Figure 5,  Uchikoshi).

In regards to Claim 14, Titus in view of Paul in view of Uckiskoshi discloses wherein the moving image data to be analyzed comprises moving image data captured at the same place over a predetermined time period, and wherein the processor is further configured to execute the one or more instructions to output information indicating a temporal change in appearance frequency as information regarding the extracted person (paragraph 140, paragraph 142, Titus.).


Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Titus et al (U.S. Patent Pub. No. 2010/006802, hereafter referred to as Titus) in view of Paul et al (NPL “Human detection in surveillance videos and its application – a review”, EURASIP Journal on Advances in Signal Processing 2013, 2013:176) in view of Mai et al (U.S. Patent Pub. No. 2016/0092736, hereafter referred to as Mai).

Regarding Claim 16, Titus in view of Paul teaches surveillance system that detects faces and analyzes the movement of the detected objects.
Titus in view of Paul does not explicitly disclose execute processing to determine whether or not a person detected in a frame to be processed is similar to a person detected in a previously processed frame in outer appearance feature values by a predetermined level or more, and receive a user input to set the predetermined level in the processing.
Mai is in the same field of art of video tracking of objects. Further, Mai teaches execute processing to determine whether or not a person detected in a frame to be processed is similar to a person detected in a previously processed frame in outer appearance feature values by a predetermined level or more (paragraph 109, Mai teaches tracking using previous frame information of an object), and 
receive a user input to set the predetermined level in the processing (paragraph 130, Mai teaches the operator sets the level).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Titus in view of Paul by incorporating the analysis of previous frames that is taught by Mai, to make a surveillance system that uses previous image to efficiently track objects in the image; thus, one of ordinary skilled in the art would be motivated to combine the references since each successive observation is then selected as the zoomed-in region giving the greatest feature variance across the gallery based on the current ranking, and this method assumes that whole-body and zoomed-in views of all body regions are available for every object of interest in the gallery (paragraph 11, Mai).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Claims 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Titus et al (U.S. Patent Pub. No. 2010/006802, hereafter referred to as Titus) in view of Paul et al (NPL “Human detection in surveillance videos and its application – a review”, EURASIP Journal on Advances in Signal Processing 2013, 2013:176) in view of Ostrovsky-Berman et al (U.S. Patent Pub. No. 2014/0161314, hereafter referred to as Ostrovsky).

Regarding Claim 17, Titus in view of Paul teaches surveillance system that detects faces and analyzes the movement of the detected objects
Titus in view of Paul does not explicitly disclose wherein the processor is further configured to execute the one or more instructions to: analyze text data to be analyzed and extract a word string whose appearance frequency in the text data to be analyzed satisfies a predetermined condition among word strings detected in the text data to be analyzed, and output information regarding the extracted word string.
Ostrovsky is in the same field of art of image processing that analyzes objects. Further, Ostrovsky teaches wherein the processor is further configured to execute the one or more instructions to: analyze text data to be analyzed and extract a word string whose appearance frequency in the text data to be analyzed satisfies a predetermined condition among word strings detected in the text data to be analyzed, and output information regarding the extracted word string (paragraph 34, Ostrovsky teaches searching videos using string description of the events or objects in the image.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Titus in view of Paul by incorporating the imaging processing analyzing videos via time base that is taught by Ostrovsky, to make the invention surveillance system that allows an operator track individuals and search for videos based on time specific events; thus, one of ordinary skilled in the art would be motivated to combine the references since a need exists for solutions to facilitate the narrowing of the available video data to only segments of video data that may be of particular interest to the reviewing personnel relative to a particular video data analysis purpose or task (paragraph 4, Ostrovsky).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Allowable Subject Matter
Claims 5, 6, 7, 8, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665